Citation Nr: 1201861	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  11-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents Educational Assistance (DEA).


WITNESS AT HEARING ON APPEAL

Appellant and B.L.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had periods of active duty service from January 1981 to December 1984, September 1986 to September 1989, and September 1990 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appellant resides in the jurisdiction of the Salt Lake City, Utah RO.

In June 2011, the appellant testified at a videoconference hearing.   A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021. 

Eligibility for Chapter 35 benefits further requires, however, that the appellant must not reach her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c) .



A review of the claims file reflects that entitlement to Dependents Educational Assistance was established, effective October 1, 2009.  The appellant's claim was denied because the effective date of DEA eligibility was after her 26th birthday.

At the hearing, the appellant testified that the Veteran has a pending claim for an earlier effective date for his permanent and total disability rating.  The Veteran's claims file has not been associated with the appellant's claims file.  A remand is warranted to obtain the Veteran's claims file in order to ascertain the status of any claim for an earlier effective date.    

In addition, the appellant should be provided notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding her claim of entitlement to eligibility for DEA under Chapter 35.


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA notice regarding her claim for entitlement to Dependents Educational Assistance under Chapter 35. 

2.  The AMC/RO should obtain the Veteran's claims file, and associate it with the appellant's claims file.  All efforts should be documented, and such documentation should be associated with the record.

3.  After the completion of the requested actions, the claim on appeal should be readjudicated.   If the benefit sought remains denied, the appellant should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board.   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


